J-A33027-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

GLENDA K. SMITH                                  IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

WILLIE J. COLEMAN

                            Appellant                 No. 1080 EDA 2015


                 Appeal from the Order entered August 18, 2014
              In the Court of Common Pleas of Philadelphia County
                      Domestic Relations at No: 13-09259


BEFORE: FORD ELLIOTT, P.J.E., STABILE, and STRASSBURGER,* JJ.

MEMORANDUM BY STABILE, J.:                              FILED JUNE 03, 2016

        Appellant, Willie J. Coleman, appeals from the trial court’s August 18,

2014 order registering a Texas child support order for enforcement against

him. Upon review, we quash this appeal.

        The trial court summarized the relevant history as follows.

               On May 14, 2013, Pennsylvania received an Interstate
        Child Support Enforcement Transmittal from the state of Texas
        requesting registration of a Texas support order in Pennsylvania
        for enforcement only, as well as for income withholding. A
        Petition to Contest Validity and Enforcement of Foreign Support
        Order was filed on behalf of [Appellant] on July 22, 2013,
        alleging lack of personal jurisdiction due to lack of service on
        [Appellant] and a fraudulent allegation that he was the father of
        the child.


____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-A33027-15


            The hearings on [Appellant]’s Petition were held on
      October 23, 2013 and on December 13, 2013, at which time a
      decision was reserved pending receipt of genetic test results
      concerning the child in question. When genetic test results
      showed a positive result, an adjudication of paternity was
      entered by order dated January 17, 2104. Shortly thereafter,
      this court sent a Draft Opinion to Father’s attorney, as well as to
      the Assistant District Attorney, concluding that there had been
      no service on Father for the hearing date of February 14, 2008,
      and that, therefore, the request for registration should be
      denied. The purpose of circulating the Opinion was to prompt
      negotiations between the parties to try to reach an agreement,
      since the denial of registration would deprive Mother an
      enforcement vehicle for the support order, while the obligation
      against [Appellant] would continue to accrue in Texas.

            During a telephone conversation with the attorneys,
      however, this court advised them that, after further
      consideration, this court had reached a different conclusion and
      would likely enter an order approving registration. Additional
      time was afforded the parties to try to reach an agreement.
      When one proposed agreement was rejected by this court and
      no further agreement was submitted after a delay of several
      additional months, a final decision was entered on August 18,
      2014 permitting the registration of the Texas order in
      Pennsylvania.

            ....

            [Appellant] filed a pro se Motion for Reconsideration on
      September 2, 2014, which was set for a hearing in the event
      that [Appellant] intended to obtain new counsel so that new
      counsel would have the opportunity to see if an agreement could
      be reached. On February 27, 2015, [Appellant] filed a Motion for
      Recusal, alleging bias and prejudice on the part of this court.

            On March 11, 2015, [Appellant]’s Motion for Recusal and
      Motion for Reconsideration were denied after a hearing and the
      order dated August 18, 2014 was reinstated as a final order.

Trial Court Opinion, 4/24/15, at 1-3 (references to trial exhibits omitted).




                                     -2-
J-A33027-15



        On appeal, Appellant raises one issue, “Did the [t]rial [c]ourt abuse its

discretion by registering a child support order from Texas in Pennsylvania

against Appellant, Mr. Coleman, which was obtained without due process?”

Appellant’s Brief at 6. More specifically, Appellant claims that the trial court

abused its discretion because there was no evidence that service was made

on Appellant for the May 29, 2008 hearing. Appellant alleges that the trial

court never indicated when or where Appellant was “purportedly served with

notice” and that “[n]o other papers, testimony, or other evidence were

submitted to support that [Appellant] was served with notice of the May 29,

2008 hearing.”      Appellant’s Brief at 9.   Appellant seemingly argues that,

because he presented evidence at the hearing on October 23, 2013 that

service was deficient for the February 14, 2008 hearing, service was likewise

deficient for the May 29, 2008 hearing.       Appellant’s Brief at 9.     Appellant

concludes that due to this failure to obtain service, Texas lacked personal

jurisdiction over Appellant making the underlying support order invalid and

unenforceable. Appellant’s Brief 10.

        Unfortunately, we find we are precluded from addressing the merits of

Appellant’s appeal, as we do not have jurisdiction to entertain this matter.

The trial court entered a final order permitting registration of the Texas

order    on   August   18,   2014.     Appellant   filed   a   timely   motion   for

reconsideration on September 2, 2014, see Pa.R.A.P. 1701(b)(3)(i), seeking

to have the trial court reconsider arguments already considered. His motion

did not request a hearing to consider additional testimony. The trial court on

                                       -3-
J-A33027-15



September 10, 2014 entered a timely order expressly granting Appellant’s

motion for reconsideration and vacating its August 18, 2014 order.              See

Pa.R.A.P. 1701(b)(3)(ii). In its September 10 order, the trial court indicated

that it granted reconsideration in order to allow Appellant time to obtain new

counsel so that counsel might have an opportunity to see if an agreement

could be reached. Trial Court Opinion, 4/24/15, at 3. A hearing was set for

December 2, 2014, which was continued to February 13, 2015 at the

request of Appellant. No testimony was taken at this hearing, nor did the

trial court indicate in its September 10 order that it felt testimony would be

needed on Appellant’s motion.        On March 11, 2015, more than 120 days

after granting the motion for reconsideration, the trial court denied

Appellant’s motion and reinstated its August 18, 2014 order as the final

order in this case. Appellant thereafter filed his notice of appeal on April 9,

2015.

        Pa.R.C.P.   1930.2(b),   relating   to    motions   for   reconsideration   in

domestic relations matters, provides that an aggrieved party may file a

motion for reconsideration in accordance with Rule of Appellate Procedure

1701(b)(3). Rule 1930.2(c) requires that the reconsidered decision be

rendered within 120 days of the date the motion for reconsideration is

granted. If the reconsidered decision is not rendered within 120 days, the

motion shall be deemed denied.              Id.    At the time the court grants

reconsideration, or within the 120 day period, if the court issues an order

that additional testimony is be taken, then the reconsideration decision does

                                       -4-
J-A33027-15



not have to be rendered within 120 days and the time for filing a notice of

appeal will run from the date the reconsidered decision is rendered. Id.

Here Appellant filed a timely motion for reconsideration.     However, due to

the continuance granted, the trial court did not render its decision until

March 11, 2015, more than 120 days after the September 10, 2014 order

granting reconsideration.   Because the trial court did not indicate that it

would take testimony on the motion, the trial court was obliged to render its

decision within 120 days of September 10, 2014.         It did not do so, but

instead, issued its decision on March 11, 2015, almost six months after

granting the motion for reconsideration. As such, the trial court no longer

had jurisdiction as of March 11, 2015 to render its reconsideration decision.

By operation of law Appellant’s motion for reconsideration was deemed

denied 120 days after the motion was filed on September 10, 2014.          See

Pa.R.C.P. 1930.2(c).   Appellant, therefore, had 30 days commencing from

the 121st day after the granting of his motion for reconsideration on

September 10, 2014, or until January 8, 2015, within which to file his appeal

from the trial court’s August 18, 2014 order.       See Pa.R.C.P. 1930.2(d).

Since Appellant’s notice of appeal was not filed until April 9, 2015, his appeal

to this Court is untimely, and we are without jurisdiction to consider this

matter. We therefore, must quash this appeal.

      Nonetheless, were we able to consider the merits of this appeal, we

would conclude Appellant is not entitled to relief. We review a trial court’s

decision regarding the registration of a foreign support order for manifest

                                     -5-
J-A33027-15



abuse of discretion or error of law. Simpson v. Sinclair, 788 A.2d 1016,

1017 (Pa. Super. 2001) (citation omitted). Registration of foreign support

orders is provided for under Section 7602 of the Divorce Code. 23 Pa.C.S.A.

§ 7602.       Pursuant to Section 7607 of the Divorce Code, “[the] party

contesting the validity or enforcement of a registered support order or

seeking to vacate the registration has the burden of proving any of the

following defenses: (1) [t]he issuing tribunal lacked personal jurisdiction

over the contesting party.” 23 Pa.C.S.A. § 7607(a)(1); See also Sinclair,
788 A.2d at 1019 (“There is nothing in the Act suggesting it is [appellee]’s

burden to prove jurisdiction; it is [the contesting party]’s burden to disprove

it.”).   Section 7607 further provides that “if the contesting party does not

establish a defense under subsection (a) to the validity or enforcement of

the order, the registering tribunal shall issue an order confirming the order.”

23 Pa.C.S.A. § 7607(c).

         Here, the trial court held:

         [Appellant]’s statement that the State of Texas “provided no
         proof of service on the [Appellant]” misapprehends the legal
         requirements of the underlying proceeding. [Appellant] has the
         burden to prove lack of service when he contests registration of
         a support order issued in another state: “A party contesting the
         validity or enforcement of a registered order or seeking to vacate
         the registration has the burden of proving any of the following
         defenses: (1) The issuing tribunal lacked personal jurisdiction
         over the contesting party. (2) The order was obtained by fraud.
         . . . .” 23 Pa.C.S.[A.] § 7607[a(1), (2)].

               As stated in this court’s Draft Opinion of January 31, 2014
         (Exhibit “A”, pp.2 and 5), and in the Trial Opinion dated August
         14, 2014 (Exhibit “B”, p. 8), while [Appellant] presented

                                       -6-
J-A33027-15


     testimony that service by the Texas court was apparently made
     at an address which was not [Appellant]’s address for the
     hearing date of February 14, 2008, there was no testimony
     whatsoever about service for the hearing date of May 29, 2008,
     when the order for support was entered, not even that he was
     never served a hearing notice for that date.

            Moreover, the May 29, 2008 order produced by [Appellant]
     contains a finding that [Appellant] “although duly notified, did
     not appear.” Trial Exhibit D-1 (hereinafter, “Texas order”). . . .
     . [H]aving produced no evidence whatsoever about receipt or
     service of notice to appear for the May 29, 2008 hearing,
     [Appellant] has not met his burden of proving lack of personal
     jurisdiction.

Trial Court Opinion, 4/27/15, at 3-4. As such, we would not find that the

trial court abused its discretion or committed an error of law in registering

the contested child support order. See 23 Pa.C.S.A. § 7607(c).

     Appeal quashed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/3/2016




                                    -7-